UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended June 30, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number:1-16525 CVD EQUIPMENT CORPORATION (Name of Registrantin Its Charter) New York 11-2621692 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1860 Smithtown Avenue Ronkonkoma, New York11779 (Address including zip code of registrant’s Principal Executive Offices) (631) 981-7081 (Registrant’s Telephone Number, Including Area Code) Indicate by check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNoo Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated fileroAccelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNoþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 4,778,325 shares of Common Stock, $0.01 par value as of August 13, 2010. CVD EQUIPMENT CORPORATION AND SUBSIDIARY Index Part I - Financial Information Item 1 - Financial Statements (Unaudited) Consolidated Balance Sheets at June 30, 2010 (Unaudited) and December 31, 2009 2 Consolidated Statements of Operations (Unaudited) for the three and six monthsended June 30, 2010 and 2009 3 Consolidated Statements of Cash Flows (Unaudited) for the three months and six ended June 30, 2010 and 2009 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 17 Item 4T - Controls and Procedures 17 Part II - Other Information 18 Item 1 - Legal Proceedings 18 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3 – Defaults Upon Senior Securities 18 Item 4 – (Removed and Reserved) 18 Item 5 - Other Information 19 Item 6 - Exhibits and Reports Filed on Form 8-K 19 Signatures 20 Exhibit Index 21 31.1Certification of Chief Executive Officer 22 31.2Certification of Chief Financial Officer 23 32.1Certification of Chief Executive Officer pursuant to U.S.C. Section 1350 24 32.2Certification of Chief Financial Officer pursuant to U.S.C. Section 1350 25 PART 1 – FINANCIAL INFORMATION Item 1 – Financial Statements CVD EQUIPMENT CORPORATION AND SUBSIDIARY Consolidated Balance Sheets June 30, 2010 (Unaudited) December 31, 2009* ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Cost and estimated earnings in excess of billings on uncompleted contracts Inventories Deferred income taxes – current Other current assets Total Current Assets Property, plant and equipment, net Deferred income taxes – non-current Other assets Intangible assets, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Current maturities of long-term debt $ $ Accounts payable and accrued expenses Accrued professional fees – related party Deferred revenue Long-term debt, net of current portion Total liabilities Commitments and contingencies - - Stockholders’ Equity Common stock - $0.01 par value – 10,000,000 shares authorized; issued and outstanding, 4,778,325 at June 30, 2010 and 4,761,825 at December 31, 2009 Additional paid-in-capital Retained earnings Total Stockholders’ Equity Total liabilities and stockholders’ equity $ $ * Derived from audited financial statements for the year ended December 31, 2009 (see Annual Report on Form 10-K filed on March 31, 2010 with the Securities and Exchange Commission). The accompanying notes are an integral part of these consolidated financial statements. 2 CVD EQUIPMENT CORPORATION AND SUBSIDIARY Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenue $ Cost of revenue Gross profit Operating expenses Selling and shipping General and administrative Related party – professional fees Total operating expenses Operating income (loss) ) Other income (expense) Interest income Interest expense ) Other income Total other (expense) Income (loss) before income taxes ) ) ) Income tax benefit Net income (loss) $ ) Basic income (loss) per common share $ $ $ $
